Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,555,765. Although the claims at issue are not identical, they are not patentably distinct from each other because both the granted patent and present application disclose a cutting block having a capitate bone mating surface, a cutting side, and at least one hole, and a plurality of slits, the capitate bone mating surface having a concave portion configured to mate with a capitate bone, the cutting side having an opening configured to provide access for cutting, the at least one hole being configured to secure the cutting block to the capitate bone. The plurality of slits are configured to provide access to the capitate bone and at least one additional wrist bone for cutting into the capitate bone or at least one additional wrist bone. The cutting block has a first planar portion and a second planar portion, a first slit in the first planar portion is configured to provide access to create a first plane on the capitate bone, and a second slit in the second planar portion is configured to provide access to create a second plane on at least one additional bone


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0197261 to Rocci et al. in view of U.S. Patent Pub. No. 2010/0130981 to Richards.
As to Claim 1, Rocci discloses a cutting block (14) for bone fusions [0046]. The block comprises a bone mating surface (62, Fig. 2C) that has a concave portion (seen in Fig. 2C) configured to mate with a capitate bone (34, [0048]). The block includes a cutting side (proximal surface of 50, Fig. 2C) that has an opening (58) configured to provide access to at least one bone for cutting [0049], and at least one hole (74) that is configured to secure the cutting block to the capitate bone [0050].
Claim 2, Rocci discloses a cutting block wherein the cutting block has a curved extension (70) protruding from a lower surface (62) of one end of the block (Fig. 2C), wherein the curved extension is configured to receive a head of the capitate bone [0050].
As to Claims 1 and 2, Rocci discloses the claimed invention except for wherein the block includes plurality of slits configured to provide access to the capitate bone and at least one additional wrist bone for cutting into the capitate bone or at least one additional wrist bone, wherein the cutting block has a first planar portion and a second planar portion, wherein a first slit in the first planar portion is configured to provide access to create a first plane on the capitate bone; and wherein a second slit in the second planar portion is configured to provide access to create a second plane on at least one additional bone. 
Richards discloses a wrist cutting block [0006] including plurality of slits (defined by 10 and 11) for providing access to the capitate bone and at least one additional wrist bone for cutting into the capitate bone or at least one additional wrist bone (Fig. 2, [0033-0035]). The cutting block has a first planar portion (1) and a second planar portion (4), wherein a first slit in the first portion creates a first plane on the capitate bone [0033-0035, 0038], and wherein a second slit in the second portion creates a second plane on at least one additional bone [0033-0035, 0038] in order to allow for facilitation of resection of the wrist to prepare for installation of a bone plate [0005-0006].
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cutting block for bone fusion of Rocci with the cutting block modification of Richards in order to allow for facilitation of resection of the wrist to prepare for installation of a bone plate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775